957 A.2d 878 (2008)
289 Conn. 914
Kenneth MARSHALL, Jr.
v.
Brenda J. SAWICKI.
No. 18225.
Supreme Court of Connecticut.
Decided September 10, 2008.
Oliver B. Diekins, Simsbury, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 108 Conn.App. 418, 948 A.2d 1053 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the plaintiff did not provide an adequate record for review to determine whether the trial court had shifted the burden of proof to the defendant to prove fair dealing?"
The Supreme Court docket number is SC 18225.